Title: From James Madison to Paul Hamilton, 26 July 1810
From: Madison, James
To: Hamilton, Paul


Dear Sir
Montpelier July 26. 1810
I have recd. yours of the 23. inclosing the report of the incident to Lt. Trippe on his way to N. Orleans. The conduct of the British commander, appears to have been highly reproachful; whatever may be the light in which that of Lt. Trippe ought to be viewed. The right of one Ship of war towards another not avowing or displaying hostility, can not extend beyond the means necessary to verify the Flag. These means, as sanctioned by usage, may fairly be used on one side, & honorably admitted by the other. This test evidently condemns the second Shot, as wanton & inhuman. The firing from the boat, must have been sheer impudence. Had the Boat been American & the Ship British, the former would doubtless have been sent to the bottom without a parley. I observe that Lt. T. in his official note falls into an error, but too common, of designating H. Britannic Majesty, by the simple title “His Majesty.” This on the High seas, or any where out of the British Dominions, is the language of a British subject; not of a member of an Independent State, who can not know one Majesty from another, a British, French, Danish or any other, but by the distinctive epithet prefixed. You will be pleased to communicate to the Secretary of State, the circumstances of this case, that he may give the proper instruction to Mr. Pinkney relative to it.
I am much obliged by the interest you are so good as to take in my health. I was shortly & slightly indisposed a few days after I got home, owing I conjecture to bile contracted either at Washington, or by some exposure to the sun, which I did not shun on the journey. I hope I am now freed from it.
Altho’ your letter is silent with respect to your projected ramble in this direction, I cherish the expectation of being able to welcome you, ’ere long, to Montpelier, where I shall see you with particular pleasure. I regret that we can not flatter ourselves with the same favor from Mrs. Hamilton & the young ladies; to whom our joint & best respects are tendered. Accept, for yourself, assurances of my great esteem with my affectionate salutations.
James Madison
